EXHIBIT 10.58.2

TERM LOAN NOTE

 

Dated as of February 21, 2020 (the “Note Date”)

Note Amount:  $13,460,000.00

 

FOR VALUE RECEIVED,  LF3 SOUTHAVEN, LLC, a Delaware limited liability company
and LF3 SOUTHAVEN TRS, LLC, a Delaware limited liability company (individually
and collectively, “Borrower”), promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION, and its successors and assigns (“Lender”), at 1808 Aston
Avenue, Suite 250, Carlsbad, California 92008 (or such other place as may be
designated by Lender), the principal sum stated above as the Note Amount, with
interest thereon, on the dates and at the rates and upon the terms and
conditions specified below.  This Term Loan Note (this “Note”) is the Note
referred to in the Loan Agreement, dated the same date as this Note, between
Borrower and Lender (as it may be amended, restated, supplemented, extended or
renewed from time to time, the “Loan Agreement”) and is being executed and
delivered pursuant thereto (the loan made pursuant to this Note and the Loan
Agreement being referred to in this Note as the “Loan”).  Capitalized terms used
in this Note and not defined in this Note have the meanings given to such terms
in the Loan Agreement.

Interest Rate.

Interest.    The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a fixed rate
of 3.695% per annum. 

Basis of Computation.  The interest rate is an annual rate and will be computed
using a 360-day year and charged for actual days elapsed. 

Definitions. As used herein, the following terms shall have the meanings set
forth after each, and any other term defined in this Note shall have the meaning
set forth at the place defined:

1.1.1. “Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in the U.S. are authorized or required by Law to
remain closed.

1.1.2. “Cost of Funds Rate” means the yield as of the initial date of funding of
this Note, on United States Treasury bills, notes or bonds, selected by Lender
in its discretion, having maturity comparable to the scheduled maturities of the
installment(s) being prepaid.

1.1.3. “Current Value” means the net present value of the dollar amount of the
interest to be earned, discounted at the Treasury Rate.

1.1.4. “Payment Day” means the first day of each calendar month; provided that,
if a Payment Day is not a Business Day, such Payment Day shall be the next
succeeding Business Day.  The Maturity Date shall also be considered a Payment
Day.

1.1.5. “Treasury Rate” means the yield, as of the date of prepayment, on United
States Treasury bills, notes or bonds, selected by Lender in its discretion,
having maturities comparable to the scheduled maturities of the installment(s)
being prepaid.

Payments.

When Due; Maturity Date.  Interest on the Loan shall be paid in
arrears.  Interest accrued on the Loan from the Note Date to the first Payment
Day to occur after the Note Date is due and payable on such first Payment Day.
 Regular monthly payments (each, a “Monthly Payment”) will commence on the
second Payment Day to occur after the Note Date, and will continue on each
Payment Day thereafter through the Payment Day occurring on March 3, 2025 (the
“Maturity Date”). 







EXHIBIT 10.58.2

Monthly Payment Amounts.  During the period commencing on the Note Date and
ending on March 31, 2021, only interest accrued on the loan shall be due and
payable on each Payment Day.  Thereafter, each Monthly Payment will be equal to
(i) a principal payment in the amount set forth on Exhibit A with respect to the
month in which such payment is due; plus (ii) all accrued and unpaid interest to
the Payment Day on which the Monthly Payment is due.

Payment at Maturity.  On the Maturity Date, in addition to the required Monthly
Payment, Borrower shall also pay the entire remaining unpaid balance of the
Loan, if any; all accrued and unpaid interest to the Maturity Date; and any
other amounts payable under this Note and the other Loan Documents.

Prepayments.

Except as may otherwise be expressly provided in this Note and the other Loan
Documents, Borrower may not make any prepayment of the Loan except as follows:  
  (i) Borrower must give Lender at least 30 days’ prior written notice of the
proposed prepayment; and (ii) the prepayment must be accompanied by payment to
Lender of the following:  (A) any and all costs, fees, and other expenses,
including late fees, then due and payable with respect to the Obligations; (B)
interest on the prepaid principal through the prepayment date (C) (to the extent
not prohibited by law) Breakage Costs as liquidated damages for loss of a
bargain and not as a penalty, which Breakage Costs shall be calculated in
accordance with the provisions of subsection (b) below; and (D) a Prepayment Fee
in the amount described in subsection (c) below, unless the Loan Documents
specifically state that, with respect to a particular prepayment, no Prepayment
Fee is due.  INTEREST ON THE PREPAYMENT AMOUNT MUST BE PAID THROUGH THE
PREPAYMENT DATE.  Any prepayment shall be without prejudice to Borrower’s
obligations under any swap agreement (as defined in 11 U.S.C. § 101), which
shall remain in full force and effect subject to the terms of such swap
agreement (including provisions that may require a reduction, modification or
early termination of a swap transaction, in whole or in part, in the event of
such prepayment, and may require Borrower to pay any fees or other amounts for
such reduction, modification or early termination), and no such fees or amounts
shall be deemed a penalty hereunder or otherwise.

Breakage Costs.  In the event that there occurs a prepayment of the Loan
pursuant to subsection (a) hereof, Insurance Proceeds are applied by Lender to
payment of the Obligations following a Casualty pursuant to Section 4.5(c) of
the Loan Agreement, or all or any part of the Obligations are declared to be due
and payable pursuant to Section 6.2 of the Loan Agreement, “Breakage Costs”
shall accrue and equal the Current Value of:

1.1.6. the interest that would have accrued on the principal amount prepaid at
the Cost of Funds Rate, minus

1.1.7. the interest that could accrue on the principal amount prepaid at the
Treasury Rate.

In both cases, interest will be calculated from the prepayment date to the
Maturity Date.  In no event shall the Breakage Costs be less than zero.

If the indebtedness evidenced by this Note is accelerated in accordance with the
terms of this Note or the Loan Agreement, the resulting balance due shall be
considered a prepayment due and payable as of the date of acceleration.

The Borrower agrees and acknowledges that the Lender will have suffered damages
on account of the early repayment of the Loan and that, in view of the
difficulty in ascertaining the amount of such damages, the Breakage Costs
constitute reasonable compensation and liquidated damages to compensate the
Lender on account thereof.

The Breakage Costs and their payment shall not in any way reduce, affect or
impair any other obligation of the Borrower under this Note or the other Loan
Documents.







EXHIBIT 10.58.2

Prepayment Fee.  The “Prepayment Fee” will equal 1.0% of the prepaid principal
if made before the date that is six months prior to the Maturity Date; provided
that in the event that the Site is sold by Borrower to an independent third
party (i.e.: not an Affiliate of the Borrower) in an arms’ length transaction,
the Prepayment Fee will be waived.  On or after the date that is six months
prior the Maturity Date, the Prepayment Fee is zero.

Application of Prepayment Amounts.  Subject to the provisions of Section 2.8(c)
of the Loan Agreement:  (i) amounts paid pursuant to Section 3(a) shall be
applied in payment of the amounts specified therein; (ii) all prepaid principal
shall be applied to the unpaid principal balance of this Note; provided,
however, that any permitted partial prepayment of principal shall be applied to
principal in the inverse order of maturity, such that the scheduled Monthly
Payment amounts for the Loan otherwise calculated do not change; and (iii) all
other payments pursuant to this Note shall be applied first to accrued and
unpaid interest on the Note and the balance to reduction of principal on the
Note, in the inverse order of maturity.

General Payment Provisions.  All payments due pursuant to this Note shall be
payable at the place and in the manner provided in Section 2.8 of the Loan
Agreement and otherwise in accordance with the provisions of that Section, which
Section is incorporated herein by this reference.

Default Interest.  From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or upon the occurrence and during the continuance of
an Event of Default, then at the option of Lender, in its sole and absolute
discretion, the outstanding principal balance of this Note shall bear interest
at an increased rate per annum (computed on the basis of a 360-day year, actual
days elapsed) equal to 4% above the rate of interest from time to time
applicable to this Note (the “Default Rate”).

Late Fees.  If Borrower fails to make any payment pursuant to this Note or any
other Loan Document on or before the 5th day after the due date for such
payment, then Borrower shall pay Lender a late fee equal to 5% of such past-due
payment.  Such late fee will be immediately due and payable and is in addition
to any other charges, costs, fees, and expenses that Borrower may owe as a
result of the late payment, including the imposition of a default rate of
interest pursuant to this Note or any other Loan Document.

Waivers.  Borrower and all endorsers, guarantors, and sureties of this Note
waive presentment, demand for payment, notice of dishonor, notice of protest,
and protest, notice of intent to accelerate, notice of acceleration and all
other notices or demands in connection with delivery, acceptance, performance,
default or endorsement of this Note.

Lender Computations Final.  Lender’s computations, in accordance with the terms
of this Note and the Loan Agreement, of interest rates, Monthly Payment amounts,
and final payment amounts, and other amounts due and owing from Borrower to
Lender shall be final and conclusive, absent manifest error.

Maximum Rate of Interest.  Anything herein to the contrary notwithstanding, the
obligations of Borrower hereunder or pursuant to any other Loan Document shall
be subject to the limitation that payments of interest shall not be required,
for any period for which interest is computed hereunder, to the extent (but only
to the extent) that contracting for or receiving such payment would be contrary
to the provisions of any Applicable Law limiting the highest rate of interest
which may be lawfully contracted for, charged or received by Lender, and in such
event Borrower shall pay Lender interest at the highest rate permitted by
Applicable Law.

Inconsistencies.  If there are any inconsistencies between the terms of this
Note and the other Loan Documents, the provisions of this Note shall control.

Applicability of General Provisions.  All provisions of the Article in the Loan
Agreement titled “General Provisions”, as well as the defined terms in the Loan
Agreement, including in the Schedule of Defined Terms attached thereto, apply to
this Note, the same as if such provisions were set forth in full in this Note.

[SIGNATURE PAGE FOLLOWS]









EXHIBIT 10.58.2

IN witness whereof, Borrower has executed this Note as of the date stated above.

 

 

 

 

 

 

 

 

BORROWER:

 

 

 

LF3 SOUTHAVEN, LLC, a Delaware limited liability company

 

 

 

By:

Lodging Fund REIT III OP, LP, a Delaware limited partnership, its Sole Member

 

 

 

 

By:

Lodging Fund REIT III, Inc., a Maryland corporation, its General Partner

 

 

 

 

 

 

By:

/s/ Katie Cox

 

 

Name:

Katie Cox

 

 

Title:

Chief Financial Officer

 

 

 

 

 

LF3 SOUTHAVEN TRS, LLC, a Delaware limited liability company

 

 

 

By:

Lodging Fund REIT III TRS, Inc., a Delaware corporation, its Sole Member

 

 

 

 

 

 

By:

/s/ Katie Cox

 

 

Name:

Katie Cox

 

 

Title:

Chief Financial Officer

 

 

 







 

 

EXHIBIT A

 

PAYMENT SCHEDULE

 

Picture 2 [lfr20191231ex105828010001.jpg]

 

 

 

